Title: To George Washington from John Jay, 7 June 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 7th June 1779
        
        Since my last, I have been honored with two Letters from your Excellency of the third Inst., with the papers they covered.
        Herewith enclosed are two Acts of Congress of the 5th Inst., One ascertaining the Rank of Coll DuBois, the other Revoking the Commission of Major Powell, & assigning a Rule for settling the rank of the other Officers of the 11th Pennsylvania Regiment.
        The Extract of a Letter, from Major General Gates to your Excellency, is referred to the Treasury, who will take order thereon. I have the honor to be, with the greatest Respect, Your Excellency’s Most Obedt Servant
        
          John Jay
        
        
          P:S: Enclosed is all the intelligence we have from So. Carolina.
        
      